 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   JOSHUA ROBERTS,                                       Case No.: 2:18-cv-00649-APG-NJK
12          Plaintiff(s),                                                 Order
13   v.
     LAS VEGAS METROPOLITAN POLICE
14   DEPARTMENT, et al.,
15          Defendant(s).
16         Upon removal to this Court, Defendants attached the complaint and summonses from state
17 court. See Docket No. 1. The Court hereby ORDERS Defendants to file, by October 9, 2018,
18 copies of all records and proceedings from the underlying state court action, including any in forma
19 pauperis application and any order on that application. See 28 U.S.C. § 1447(b).
20         IT IS SO ORDERED.
21         Dated: October 2, 2018
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
